Citation Nr: 1439103	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-28 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2005 to November 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The issue of entitlement to an increased rating in excess of 70 percent for major depressive disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further development is needed prior to adjudicating the Veteran's TDIU claim. 

In May 2011, the Veteran indicated that he wanted a videoconference hearing before a member of the Board.  In November 2011, the RO sent the Veteran a letter indicating that he is awaiting a hearing before the Travel Board panel.  To date, the Veteran has not been scheduled for a hearing.  As the RO schedules Travel Board hearings, a remand to schedule the hearing is warranted. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before the Board.  Notification of the date and time of the hearing shall be sent to him and his last address of record as well as to his representative.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report for the hearing, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



